NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                   Fed. R. App. P. 32.1




    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued March 2, 2010
                                   Decided June 29, 2010

                                           Before

                            DIANE P. WOOD, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge



No. 09-2260

UNITED STATES OF AMERICA,                           Appeal from the United States District
                 Plaintiff-Appellee,                Court for the Northern District
                                                    of Illinois, Eastern Division.
       v.
                                                    No. 06 CR 684
SAUNDRA FALLS,
             Defendant-Appellant.                   Blanche M. Manning, Judge.




                                         ORDER

       Saundra Falls participated in an extensive drug-dealing operation affiliated with the
Mickey Cobras street gang. The group operated out of the Dearborn Homes housing
projects in Chicago; it sold a particularly powerful type of heroin mixed with fentanyl. Falls
No. 09-2260                                                                           Page 2



was indicted for her role in the conspiracy on September 20, 2006. After efforts to cooperate
with the prosecutors fell flat, she entered a blind plea of guilty on September 12, 2008. On
appeal, she argues only that the district court erred by giving her an aggravating-role
adjustment under U.S.S.G. § 3B1.1, for being a manager or supervisor. The district court’s
conclusion, however, was supported by the evidence, and so we affirm the sentence.

                                              I

       From 1998 to 2006, the Mickey Cobras employed dozens of people to distribute
heroin and fentanyl to residents of the Dearborn Homes projects. The gang marketed and
sold several different “product lines,” each of which had a characteristic mixture of cutting
agents and packaging. Co-defendant Larry Smith was a high-ranking member of the gang;
he controlled the sale and distribution of two lines, “Drop Dead”and “Lethal Injection.”
These lines alone grossed between $4,000 and $9,000 a day. At some point Smith
substituted enough fentanyl in his product that a number of people died from overdoses.
A group of federal and local law enforcement officers raided the Dearborn Homes in June
2006; those raids led eventually to indictments charging 32 people for their roles in the
conspiracy. All of the defendants pleaded guilty except for one, who remains a fugitive.

       Falls worked directly for Smith. She received from transporters heroin that was
packaged and ready for sale, and she then stored that product in one of the group’s stash
houses – an apartment at the Dearborn Homes leased by another woman. Distributors then
picked up the drugs from the stash house and delivered them to the retailers. Later, the
distributors would turn their proceeds over to Falls, who then gave the money to Smith’s
brother Aaron. Smith paid Falls a fixed amount, usually about $100 per day.

        Like her co-defendants, Falls pleaded guilty to conspiracy to possess a controlled
substance with intent to distribute, see 21 U.S.C. §§ 846, 841(a)(1); she received a sentence
of 188 months’ imprisonment. That sentence was based on the following calculations under
the Sentencing Guidelines. The parties agreed that the proper base offense level was 34.
The probation officer then recommended a three-level increase under U.S.S.G. § 3B1.1(b)
for Falls’s role as a manager or a supervisor. Citing Application Note 2, the officer
explained that “Ms. Falls did not organize, lead, manage, or supervise other individuals
in the conspiracy; however, she did exercise management responsibility over the property
and assets (drugs and drug proceeds) of the criminal organization.” The probation officer
also recommended a three-level reduction for acceptance of responsibility, see U.S.S.G.
No. 09-2260                                                                                Page 3



§ 3E1.1, bringing her overall offense level back down to a 34. With a criminal history
category of I, this led to an advisory sentencing range of 151 to 188 months.

        At sentencing, the government agreed with the probation officer’s conclusion that
Falls’s conduct called for the three-level increase appropriate for a manager or supervisor,
based primarily on her control over both the drugs and the money, but also based on the
fact that she had “supervisory control over some of the workers.” In support of the latter
contention, the government pointed to Lukas McGee’s testimony that Falls was his
supervisor, and to Smith’s testimony that he asked Falls to be his “eyes and ears” at the
Dearborn Homes and to report on whether his sellers were outside selling drugs. Counsel
for Falls objected, insisting that her role was very limited. Citing United States v. Fones, 51
F.3d 663 (7th Cir. 1995), counsel asserted that the adjustment under § 3B1.1(b) cannot be
applied to a defendant who managed assets unless that defendant also exercised authority
over another participant in the conspiracy. Falls, counsel argued, never supervised McGee
or anyone else, and thus was not subject to the adjustment. Counsel added that Falls was
involved only for a brief time and was, in fact, a relatively minor participant.

       The district court decided that the government had the better of the argument. It
explained its findings as follows:

       Based upon the fact that co-defendants did actually testify that she received
       heroin that arrived into the conspiracy and then [doled] it out to the sellers,
       as I recall, there was an admission by Ms. Falls that she handled the receipts
       of the drug sales and turned them over to Aaron Smith.

              ....

       . . . . Lukas McGee did testify that she [Falls] was his supervisor. These are
       some of the things that I indicated earlier. I found his testimony to be credible
       and consistent. As I’ve pointed out, she was in the role of apparently making
       sure workers were there and were not tardy, et cetera. I find based upon
       everything I’ve heard throughout this entire case that she was, in fact, in that
       role, a manager/supervisor role.

Because Falls was a manager, the court also concluded that she was not eligible for a safety-
valve reduction. See U.S.S.G. § 5C1.2(a)(4).
No. 09-2260                                                                              Page 4



                                               II

        Whether a defendant played a supervisory role is a factual determination that this
court reviews only for clear error. United States v. Watts, 535 F.3d 650, 660 (7th Cir.), cert.
denied, 129 S.Ct. 475 (2008). Falls takes issue with several of the inferences that the district
court drew from the facts. For example, she disagrees with the district court’s conclusion
that “she admonished or checked up on a tardy worker.” Larry Smith testified that he
asked Falls to tell him if a particular seller “ain’t on his act.” Smith explained that he
needed Falls to be his “eyes and ears” because he had to stay away from Dearborn Homes
because of an outstanding warrant. The district court was of the opinion that if serving as
someone’s eyes and ears was not a supervisory action, then it was not clear what was. The
district court’s characterization of Falls’s work in passing directives from the boss along to
underlings as evidence of supervisory authority was entirely reasonable. See United States
v. Sainz-Preciado, 566 F.3d 708, 715 (7th Cir. 2009); United States v. Matthews, 222 F.3d 305,
308 (7th Cir. 2000).

        Falls also takes issue with the district court’s finding that she supervised McGee. But
McGee testified at the sentencing hearing that Falls “overseen my involvement” and “made
sure my job was done.” She did this, he said, by collecting the day’s proceeds from the safe
in the stash house, where McGee had put the money. He testified that Falls told him where
the safe was, how to retrieve bundles of heroin, and how to deposit the day’s proceeds.
After she explained the process, however, he had little communication with her.

        In Falls’s opinion, McGee’s testimony at sentencing was contradicted by his proffer
statement to the effect that Nigel McCauley recruited him, trained him, and was his
supervisor. In addition, McGee’s telephone records shows that during his two-month stint
with the conspiracy, he made 1,400 phone calls, of which only eight were to Falls; Falls
never called him. But at most, this suggests that there was evidence on both sides of the
issue, and it was the district court’s job to weigh that evidence and come to a conclusion.
We see no clear error in the court’s decision.

      Finally, Falls argues that the upward adjustment was inappropriate because she did
not play a significant role in the enterprise. “The ‘central concern’ of § 3B1.1 is the
defendant’s relative responsibility for the commission of the offense.” United States v.
Mendoza, 576 F.3d 711, 717 (7th Cir. 2009) (citation omitted). Falls contends that there is no
evidence that she performed any of the usual tasks of a manager, including exercising
No. 09-2260                                                                               Page 5



decision-making authority, recruiting accomplices, claiming a larger share of the proceeds,
or participating in planning or organizing any activities. See U.S.S.G. § 3B1.1 cmt. N.4;
United States v. Mustread, 42 F.3d 1097, 1104-05 (7th Cir. 1994); United States v. Brown, 944
F.2d 1377, 1382 (7th Cir. 1991). But Falls concedes that she occasionally issued directives to
other participants. Even if another judge might have come out the other way, there is
enough evidence in this record to support the conclusion that this judge drew.

       Our last comment relates to the question whether the government had to show that
the defendant managed people, or if it would be enough for purposes of § 3B1.1 to show that
she managed only property. In its presentations to the district court, the government
stressed the latter position, even after Falls pointed out that Application Note 2 to § 3B1.1
and Fones, 51 F.3d at 668, rules out that approach for post-1993 cases. Falls was correct, but
to the extent that the government erred, it had no effect on the ultimate outcome. In fact,
the court relied on evidence that Falls was also managing at least one participant (McGee),
and that is enough to satisfy Application Note 2 and to show that it was not relying
exclusively on her responsibilities with respect to the drugs and money.

                                               III

        Finding no clear error in the district court’s decision to increase Falls’s offense level
by three points for her role as a manager or supervisor, we AFFIRM the judgment of the
district court.